Citation Nr: 0844219	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-38 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel








INTRODUCTION

The veteran had active service from February 1952 to 
September 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  This 
case was remanded for further development in April 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The presumption of soundness has not been rebutted with 
respect to the claim for service connection for left ear 
hearing loss.  

2.  Left ear hearing loss had its onset during active 
service.


CONCLUSION OF LAW

Left ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1132 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As a result of the Board's decision to grant entitlement to 
service connection for left ear hearing loss, any failure on 
the part of VA to notify and/or develop the claim pursuant to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008) (VCAA), 
cannot be considered prejudicial to the veteran.  The Board 
will therefore proceed to a review of the claim on the 
merits.  

The veteran is seeking service connection for left ear 
hearing loss.  He acknowledges that when he was a child, he 
underwent a mastoidectomy, left ear, which resulted in 
significant hearing loss in his left ear.  However, he 
alleges that this condition was subsequently aggravated by 
his inservice exposure to artillery fire from 155mm 
howitzers, and that he was discharged from the military as a 
result.  The veteran's DD Form 214 confirms that the veteran 
was medically disqualified from service for a condition that 
existed prior to service, but does not identify the 
condition.  

The veteran's service medical records are not available in 
this matter.  Responses from the National Personnel Records 
Center (NPRC) indicate that these records were destroyed by 
fire.

The veteran's DD Form 214 further reflects that his inservice 
specialty was MOS Code 4014, which stands for wheel vehicle 
mechanic, and the related civilian occupation was noted to be 
auto mechanic.  The veteran's most significant duty 
assignment was noted to be Battery "A", 47th AFA Battalion, 
5th Armored Division.  

Private treatment records from Dr. William Hunt, dated in 
April 2003, reflect the diagnosis of essentially total 
hearing loss, left ear, which was a mixed loss, and bilateral 
sensorineural hearing loss probably secondary to loud noise 
exposure in the service.  Dr. Hunt noted the veteran's 
reported history of a mastoidectomy in his left ear as a 
child and of being in the service during the Korean War for 
approximately one year.  During that time, the veteran 
reported that he had extensive exposure to 105mm Howitzer 
fire.  At that time, testing revealed that he was developing 
a hearing loss and he was given a medical discharge.  
Audiometric testing revealed hearing thresholds at 500, 1000, 
2000, and 4000 Hertz of 90, 85, 90, and 110 decibels on the 
left, respectively, and word recognition of 44 percent.  



Dr. Hunt commented that the results showed a bilateral 
sensorineural hearing loss with an additional conductive 
component in the right ear.

In a statement, dated in April 2003, the veteran indicated 
that he lived with poor hearing throughout the years until 
1988, when he finally purchased a hearing aid.

VA audiological examination in December 2003 revealed that 
the veteran reportedly spent 16 weeks during basic training 
on a 105 Howitzer without hearing protection.  The veteran 
was later sent to Fort Gordon and was getting ready for 
combat in Korea, when his hearing was evaluated, and he was 
told he should have never been taken by the military.  The 
veteran stated that he was medically discharged due to 
hearing loss in the left ear.  The veteran denied 
occupational and recreational noise exposure.  He worked as a 
welder at a welding company.  Audiological examination of the 
left ear revealed thresholds at 500, 1000, 2000, 3000, and 
4000 Hertz of 90, 80, 85, 100, and 105, respectively, with an 
average of 93.  His word recognition score on the left was 50 
percent.  The diagnosis was severe to profound mixed left ear 
hearing loss.  The examiner recommended follow-up examination 
in order to rule out possible middle ear problems.  It was 
the opinion of the examiner that to allocate a percentage of 
hearing loss caused by military noise and possibly age-
related hearing loss in the left ear would be speculative.

A December 2003 private medical report from audiologist, 
Diana Kreutchic, reflects that her pure tone evaluation of 
the veteran was consistent with a profound mixed loss in the 
left ear.  

VA examination in June 2008 revealed that the veteran again 
reported that his hearing problem in the left ear was 
exacerbated during service as a result of his exposure to 
artillery fire.  Audiological examination revealed hearing 
thresholds on the left at 500, 1000, 2000, 3000, and 4000 
Hertz of 75, 80, 85, 95, and 105 decibels, respectively, with 
an average of 91.25.  Word recognition was 24 percent on the 
left.  The diagnosis included mixed, gradually sloping, 
severe to profound hearing loss on the left.  The examiner 
noted the veteran's history of the onset of left ear hearing 
loss as a child and that the conductive component in the left 
ear was consistent with a history of middle ear problems but 
not noise exposure.  The examiner further found that the 
gradual progression of hearing loss was also likely evidence 
of non-military etiologies.  However, the examiner also 
stated that it was likely that the veteran's aging and 
occupational (long-term exposure without hearing protection) 
and recreational noise exposure had contributed to his middle 
ear problems/surgery, and as to whether his pre-existing 
hearing loss in the left ear was aggravated in the service by 
7 months of military noise exposure, the examiner felt he 
could not resolve this issue without resort to mere 
speculation given the available evidence, particularly 
without the benefit of any service medical records.  


II.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, when a veteran served 90 days or more during a 
period of war and an organic disease of the nervous system 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. § 3.307, 3.309 (2008).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court), has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The 



Court further opined that 38 C.F.R. § 3.385, discussed below, 
then operates to establish when a hearing loss can be service 
connected.  Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
see Wagner v. Principi, 370 F.3d 1989, 1096 (Fed. Cir. 2004); 
see also VAOPGCPREC 3-2003.

A presumption of soundness like the presumption that section 
1111 affords wartime veterans also applies to peacetime 
veterans.  See 38 U.S.C.A. § 1132 (West 2002).  The lower 
standard of rebuttal of the presumption of soundness that 
section 1132 affords peacetime veteran's is abrogated by 
section 1137, which provides, in pertinent part, that 
"notwithstanding the provisions of section[] 1132 . . . , the 
provisions of section[] 1111 . . . shall be applicable in the 
case of any veteran who serviced in the active . . . naval . 
. . service after December 31, 1946."  38 U.S.C.A. § 1137 
(West 2002).  The veteran had such service.

"A preexisting injury or disease will be considered to have 
been aggravated by active . . . naval . . . service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153 (West 2002); see 38 C.F.R. § 3.306(b) 
(2008).  "[A]n increase in disability must consist of 
worsening of the enduring disability . . .."  Davis v. 
Principi, 276 F.3d 1341, 1244 (Fed. Cir. 2002).

The effect of section 1111 on claims for service-connected 
disability thus may be summarized as follows.  When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C. § 
1153.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322.

Wagner, 370 F.3d at 1096.

"[S]ection 1111 applies when a claimed disability is not 
noted upon entering service, and section 1153 applies when 
the claimed disability is noted upon entry."  Jordan v. West, 
17 Vet. App. 261, 272 (2003) citing Joint Motion of the 
Parties, Oct. 27, 2002 (emphasis in original).

As a practical matter, section 1153 and 38 C.F.R. § 3.306(b) 
would have no impact on cases in which the presumption of 
sound condition had been applied and rebutted.  In such 
cases, VA would have been required under section 1111 to find 
by clear and unmistakable evidence that the condition was not 
aggravated by service in order to conclude that there was 
preexisting injury or disease.  Such a finding would 
necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b).

VAOPGCPREC 3-2003.




The plain language of section 1111 provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003.  VA amended 
the regulation implementing the presumption of soundness in 
2005 to make it consistent with the statute.  See 38 C.F.R. § 
3.304(b) (2007); cf. Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).

Regarding the characteristics of clear and unmistakable 
evidence, "The word 'unmistakable' means that an item cannot 
be misinterpreted and misunderstood, i.e., it is undebatable.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing 
Webster's New World Dictionary 1461 (3rd Coll. ed. 1988) 
(other citations omitted). 

[T]he standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence that is 
clear and unmistakable, i.e., undebatable .... [and] the 
question is not whether the Secretary has sustained a burden 
of producing evidence, but whether the evidence as a whole, 
clearly and unmistakably demonstrates that the injury or 
disease existed prior to service.

Cotant, 17 Vet. App. at 132, citing Vanerson v. West, 12 Vet. 
App. 254, 261 (1999).

Clear and unmistakable evidence rebutting the presumption of 
soundness can be any evidence of record.  The implementing 
regulation, 38 C.F.R. § 3.304(b) (2008), includes 
consideration of medical judgment, accepted medical 
principles, history with regard to clinical factors pertinent 
to basic character, origin, development of injury or disease, 
and "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."

Adams v. West, 13 Vet. App. 453, 456 (2000).

There is no absolute rule in the statute, the regulation, or 
the case law requiring contemporaneous clinical evidence or 
precluding medical opinion in rebutting the presumption of 
soundness.  See Harris v. West, 203 F.3d 1347, 1349-51 (Fed. 
Cir. 2000).  All the evidence of record is for consideration, 
including testimony, which can be competent or incompetent, 
credible or incredible.  See Vanerson, 12 Vet. App. at 261.  
"The Board may find that the evidence is of such low 
probative value that it does not affect the 'unmistakability' 
of the evidence showing preservice inception of the [disorder 
at issue]."  Id.

The Board has considered the evidence relevant to this claim, 
and first notes that VA audiological results support a 
finding of current left ear hearing disability for VA 
benefits purposes.  38 C.F.R. § 3.385 (2008).  

The Board would also initially point out that there are no 
service medical records for the veteran, and thus, no 
entrance examination notation of any preexisting disability 
in the veteran's left ear.  Therefore, the veteran is 
presumed sound on entrance as to the left ear.  38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).

In addition, while there would seem to be clear and 
unmistakable evidence that at least mixed left ear hearing 
loss pre-existed service, the Board does not find that there 
is clear and unmistakable evidence that the veteran's left 
ear hearing loss was not aggravated during service.  More 
specifically, December 2003 VA examiner stated that to 
allocate a percentage of hearing loss caused by military 
noise and possibly age-related hearing loss in the left ear 
would be speculative, and the June 2008 VA examiner indicated 
that he could not resolve the issue of whether the veteran's 
pre-existing hearing loss in the left ear was aggravated in 
the service by 7 months of military noise exposure without 
resort to mere speculation.  These opinions do not clearly 
and unmistakably show that the veteran's left ear hearing 
loss was not aggravated during service.  Again, the word 
"unmistakable" means that an item cannot be misinterpreted 
and misunderstood, i.e., it is undebatable.  Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (citing Webster's New 
World Dictionary 1461 (3rd Coll. ed. 1988) (other citations 
omitted).    

Therefore, the Board finds that the veteran's left ear 
hearing loss did not clearly and unmistakably preexist 
service, and that the presumption of soundness is therefore 
not rebutted as to his left hearing loss.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

The Board further finds that in view of the veteran's primary 
duty assignment, the veteran's statements regarding the fact 
that he was exposed to repeated Howitzer fire during his 
basic training are credible and sufficient to establish that 
he was exposed to significant noise during service.  
Moreover, as was noted above, in addition to mixed hearing 
loss, Dr. Hunt found that there was also bilateral 
sensorineural hearing loss that was probably secondary to 
loud noise exposure in the service.

Although the Board readily acknowledges that the June 2008 VA 
audiological examiner believed the veteran's current left ear 
hearing loss was more likely age-related and associated with 
non-military occupational sources, he otherwise could not 
conclude whether military exposure was related to any left 
ear hearing loss, and the Board is unable to appreciate from 
his opinions why he can conclude that non-military sources 
likely contributed, but that he could not give an opinion 
about military sources without speculation.  This apparent 
inconsistency further reduces the probative value of this 
examiner's opinion.

Accordingly, because the veteran's left ear hearing is 
presumed to be sound at the time he entered service, and 
hearing loss by VA standards has been found to be documented 
in the left ear and consistent with noise exposure during 
service, with one opinion in favor of service connection, one 
opinion against, and one examiner essentially concluding that 
such a link would be speculative, the Board will give the 
veteran the benefit of the doubt, and find that hearing loss 
in the left ear is of service 



origin.  Accordingly, the Board finds that the evidence 
supports entitlement to service connection for left ear 
hearing loss.  


ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


